United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1320
                                   ___________

Juanita M. Crump-Donahue,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
United States of America,               *
                                        *   [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 6, 2006
                                Filed: October 12, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Juanita Crump-Donahue appeals the district court’s1 preservice dismissal of her
suit under the Federal Tort Claims Act. After de novo review, see Moore v. Sims, 200
F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review), we agree with the
district court that Crump-Donahue’s suit is barred by res judicata, see Daley v.
Marriott Int’l, Inc., 415 F.3d 889, 895-96 (8th Cir. 2005) (under doctrine of res
judicata, judgment on merits in prior suit bars second suit involving same parties or
their privies based on same cause of action). We also deny her appellate motions.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Accordingly, we affirm. See 8th Cir. R. 47B.
               ______________________________




                            -2-